           Case 1:18-cv-01005-AT Document 80 Filed 06/18/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


BROOKSIDE GROUP, LLC,                    :
                                         :
                                         :
                                         :
                                         :
      Plaintiff,                         :
                                         :
      v.                                 :
                                         :
CARIS HEALTHCARE, L.P.,                  :         CIVIL ACTION NO.
                                         :         1:18-cv-1005-AT
                                         :
      Defendant.                         :

                                    ORDER

      This matter is before the Court on the parties’ Consolidated/Joint

Discovery Statement (the “Statement”) (Doc. 77). The Statement encompasses

two issues that are presently in dispute: (1) Defendant’s refusal to produce emails

based upon what it deems to be attorney-client privilege grounds; and (2)

Defendant’s refusal to produce documents going to Defendant’s revenues which

Defendant characterizes being “irrelevant and beyond the scope of Brookside’s

claims.” Id.

      At present, the Court is not in possession of all information it needs to

analyze these disputes. Thus, the parties are directed to provide it with the

following information:
         Case 1:18-cv-01005-AT Document 80 Filed 06/18/19 Page 2 of 2




   • The five emails from Caris Healthcare CEO Norman McCrae to the two

      former executives of National Healthcare Corporation, John Lines and Jeff

      Smith

   • The one email from John Lines to Norman McCrae and Jeff Smith

   • Defendant’s Privilege Log

   • The Deposition of Norman McCrae

   • The Deposition of Paul Saylor

   • List of Supplemental Authorities as to Legal Issues Presented (the Court is

      not looking for additional briefing here but merely a list of any other

      relevant cases bearing on the issues in dispute)

      These materials shall be sent to Chambers in hard copy and filed on the

electronic docket not later than June 24, 2019, to facilitate the Court’s review.



      SO ORDERED this 18th day of June, 2019.



                                       __________________________________
                                       Amy Totenberg
                                       United States District Judge




                                          2
